FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL KURNIAWAN,                                No. 08-74798

               Petitioner,                       Agency No. A099-740-275

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Daniel Kurniawan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Kurniawan’s experiences of

mistreatment, including incidents of robbery and assault, rose to the level of

persecution. See id. at 1059-60 (“discriminatory mistreatment” of Indonesian

Chinese Christian, including beatings and robberies and being accosted by a hostile

mob, did not compel a finding of past persecution); Nagoulko v. INS, 333 F.3d

1012, 1016-18 (9th Cir. 2003) (finding it “significant” in circumstances of case

that petitioner “never suffered any significant physical violence” and concluding

record did not compel a finding of past persecution). Further, substantial evidence

supports the agency’s conclusion that Kurniawan failed to establish an

individualized risk of persecution, even under disfavored-group analysis. See

Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009) (petitioner failed to show he

was individually targeted or likely to be individually targeted where he “failed to

offer any evidence that distinguishes his exposure from those of all other ethnic

Chinese Indonesians”); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

Accordingly, Kurniawan’s asylum claim fails.




                                          2                                      08-74798
      Because Kurniawan failed to meet the lower standard of proof for asylum,

his claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-74798